Citation Nr: 0930602	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the Board remanded this claim for additional 
development, to include obtaining service treatment records, 
which the Veteran claimed would show treatment for hepatitis.  
The Board stated that if the service records showed some 
indication in-service for hepatitis, the Veteran was to be 
scheduled for an examination to obtain a medical opinion.  
Specifically, the Board stated the following, in part:

If, after completion of the foregoing, 
newly associated records show some 
indication of inservice hepatitis, evidence 
of an in-service risk factor for hepatitis 
C; or if a favorable medical opinion is 
offered linking hepatitis C to service, 
then the [V]eteran should be afforded a VA 
examination.  The claims file must be 
forwarded to the examiner.  The examiner 
should perform all testing necessary to 
determine the diagnosis and etiology of any 
hepatitis.  Based on a review of the claims 
folder and examination of the [V]eteran, 
the examiner must address whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that any currently diagnosed 
hepatitis, to include hepatitis C, was 
incurred in or aggravated by military 
service.  If hepatitis is diagnosed, the 
examiner must also opine as to whether it 
is more likely than not that hepatitis is 
due to inservice and/or post-service 
substance abuse, to include intravenous 
heroin and/or cocaine abuse. The examiner 
must provide a complete rationale for all 
opinions provided.

(Emphasis added.)

The service treatment records show treatment for viral 
hepatitis in April 1972, and the RO properly scheduled the 
Veteran for an examination, which was done in April 2009.  
However, the examiner failed to directly address the above 
question (in bold), which question is vital to the Veteran's 
claim.  Thus, another remand is necessary to obtain the 
requested medical opinion.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998) (compliance by RO with remand directives 
is neither optional nor discretionary).  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the claims 
file to the same physician who examined 
the Veteran in April 2009 (BKM, M.D.) and 
ask that he review the claims file again 
and directly answer the following 
question: Based on a review of the claims 
folder, showing a diagnosis of viral 
hepatitis in service and a diagnosis of 
"[c]hronic hepatitis C" in the April 
2009 VA examination report, is it at least 
as likely as not (i.e., is there a 50/50 
chance) that the current diagnosis of 
chronic hepatitis C was incurred in or 
aggravated by military service.  Any 
opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles, including 
a discussion differentiating "viral 
hepatitis" and hepatitis C.

The Veteran does not need to be examined.

2.  After the report has been completed, 
the RO/AMC must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for hepatitis C.  If 
the claim is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

